                                           Case 2:20-cv-01088-KJN Document 3 Filed 05/29/20 Page 1 of 1



                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MICHAEL R. TURNER,                                   Case No. 20-cv-02611-YGR (PR)
                                                         Petitioner,
                                   5
                                                                                              ORDER OF TRANSFER
                                                  v.
                                   6

                                   7     WILLIAM MUNIZ, Warden,
                                                         Respondent.
                                   8

                                   9           Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus.

                                  10           Federal statute allows “the Supreme Court, any justice thereof, the district courts and any

                                  11   circuit judge” to grant writs of habeas corpus “within their respective jurisdictions.” 28 U.S.C.

                                  12   § 2241(a). A federal petition for a writ of habeas corpus made by a person in custody under the
Northern District of California
 United States District Court




                                  13   judgment and sentence of a state court is properly filed in either the district of confinement or the

                                  14   district of conviction. Id. § 2241(d). Where a case is filed in the wrong venue, the district court

                                  15   has the discretion to transfer it to the proper federal court “in the interest of justice.” See 28

                                  16   U.S.C. § 1406(a).

                                  17           Here, Petitioner challenges a conviction and sentence incurred in the Tehama County

                                  18   Superior Court, which is in the venue of the Eastern District of California. See 28 U.S.C. § 84.

                                  19   Accordingly, that is the proper venue for this action.

                                  20           Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                  21   the Clerk of the Court is ordered to TRANSFER this action forthwith to the United States District

                                  22   Court for the Eastern District of California.

                                  23           IT IS SO ORDERED.

                                  24   Dated: May 29, 2020

                                  25

                                  26
                                                                                                       YVONNE GONZALEZ ROGERS
                                  27                                                                   United States District Judge
                                  28
